Opinion by
Cline, J.
It appeared that the warehouse entry originally covered five cases of second-hand razor blade wrapping machines. Later three of these cases were extracted from the warehouse entry and entered by substitution on six months’ bond entry. In liquidating, this fact was overlooked and duties were assessed on the five cases. From the stipulation of counsel it was found that the liquidation was in error and that the warehouse entry in question should have been liquidated to cover two cases only, resulting in customs duties of $610.23. It was held that all duties in excess of that amount should be refunded.